        CASE 0:16-cr-00334-JNE-KMM Doc. 201 Filed 09/10/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

United States of America,

              Plaintiff,

v.                                               Case No. 16-cr-334 (JNE/KMM) (1)
                                                 ORDER
Paul R. Hansmeier,

              Defendant.

       Defendant filed a pro se motion to reduce term of imprisonment. The Court

declined to consider it because he is represented an attorney. Defendant filed a pro se

letter request for reconsideration. The Court declines to consider it. The Clerk of Court

shall terminate Docket No. 200.

       IT IS SO ORDERED.

Dated: September 10, 2021
                                                        s/Joan N. Ericksen
                                                        JOAN N. ERICKSEN
                                                        United States District Judge
